DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed January 31, 2022. Claims 1, 14 and 18 have been amended. Claims 19 and 20 have been cancelled. Claim 21 has been newly added. Claims 1-18 and 21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig (US Pub No. 2017/0049164 A1) in view of Haensgen et al. (Haensgen; US Pub No. 2017/0079257 A1).
As per claim 1, Gruentzig teaches a personnel monitoring and reporting system, comprising:
a computing unit adapted to be secured to an operator (paragraph [0058], lines 3-4), the computing unit comprising a processor (Fig. 3B, Controller) and a transceiver (paragraph [0310], lines 1-2), wherein the computing unit comprises a pair of electrical contacts (paragraph [0319], lines 12-13);
a physiological sensor in communication with the computing unit (paragraph [0280]: body sensors), wherein the physiological sensor is configured to be in physical contact with the operator (paragraph [0433], lines 7-8; paragraph [0434], lines 12-15), wherein the physiological sensor is adapted to transmit one or more health conditions of the operator to the computing unit (paragraph [0280], lines 1-6); and
a rip cord removably connected to the computing unit (paragraph [0406], lines 1-5), wherein the rip cord includes a conductive strip, wherein the conductive strip is removably connected across (paragraph [0327], lines 5-10), wherein the rip cord is adapted to be removed from the computing unit such that the conductive strip no longer electrically connects the pair of electrical contacts of the computing unit (paragraph [0327], lines 5-10), and wherein the computing unit is adapted to transmit a distress signal through the transceiver when the pair of electrical contacts are not electrically connected (paragraph [0292], lines 9-13) by the conductive strip of the rip cord.
	Gruentzig does not expressly teach wherein the rip cord includes a conductive strip, wherein the conductive strip is removably connected across and wherein the computing unit is adapted to transmit a distress signal through the transceiver when the pair of electrical contacts are not electrically connected by the conductive strip of the rip cord.
	Haensgen teaches wherein the rip cord includes a conductive strip, wherein the conductive strip is removably connected across and wherein the computing unit is adapted to transmit a distress signal through the transceiver when the pair of electrical contacts are not electrically connected by the conductive strip of the rip cord (paragraph [0250]; reed switch, breaking a line: when the switch is opened by pulling a line the conductive connection between two contacts a distress signal is transmitted).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the switch as taught by Haensgen, in order to implement manual actuation of a distress signal.
As per claim 3, Gruentzig in view of Haensgen further teaches the personnel monitoring and reporting system of claim 1, wherein the physiological sensor comprises a pulse detector (Gruentzig, paragraph [0401], lines 7-9).
As per claim 6, Gruentzig in view of Haensgen further teaches,the personnel monitoring and reporting system of claim 1, wherein the transceiver is comprised of a radio antenna (Gruentzig, paragraph [0310], lines 1-2).

Claims 2, 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Haensgen as applied above and further in view of Ostrow (US Pub No. 2021/0219909 A1).
As per claim 2, Gruentzig in view of Haensgen teaches the personnel monitoring and reporting system of claim 1.  
Gruentzig in view of Haensgen does not expressly teach wherein the computing unit comprises a sensor port, wherein the physiological sensor is connected to the sensor port of the computing unit by a sensor cable.
Ostrow teaches wherein the computing unit comprises a sensor port, wherein the physiological sensor is connected to the sensor port of the computing unit by a sensor cable (paragraph [0037], lines 12-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the sensor connection as taught by Ostrow, since it is well known in the art that wired connections provide reliable communication between components.
As per claim 5, Gruentzig in view of Haensgen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Haensgen does not expressly teach wherein the transceiver is comprised of a Bluetooth transceiver.
Ostrow teaches wherein the transceiver is comprised of a Bluetooth transceiver (paragraph [0022], lines 12-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the Bluetooth communication was taught by Ostrow, since Ostrow states in paragraph [0022] that the use of Bluetooth technology would allow for communications through frequencies utilized by government agencies, military, law enforcement agencies, emergency, and/or public service networks.
As per claim 7, Gruentzig in view of Haensgen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Haensgen does not expressly teach wherein the transceiver is comprised of a cellular communications unit.
Ostrow teaches wherein the transceiver is comprised of a cellular communications unit (paragraph [0022], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the cellular communication as taught by Ostrow, since Ostrow states that the use of cellular communications would allow for use of commercial wireless technology.
As per claim 8, Gruentzig in view of Haensgen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Haensgen does not expressly teach further comprising a personnel display unit communicatively interconnected with the computing unit, wherein the personnel display unit is adapted to be worn by the operator.
Ostrow teaches further comprising a personnel display unit communicatively interconnected with the computing unit, wherein the personnel display unit is adapted to be worn by the operator (paragraph [0025], lines 1-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the wearable device as taught by Ostrow, since Ostrow states in paragraph [0025] that such a modification would result in allowing a user to monitor their condition.
As per claim 9, Gruentzig in view of Haensgen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the personnel display unit comprises a display screen for displaying information about the operator (Ostrow, paragraph [0025], lines 1-14).
As per claim 10, Gruentzig in view of Haensgen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 9, wherein the display screen is further adapted to display a status and location of one or more team member operators operating a secondary computing unit (Gruentzig, paragraph [0310], lines 1-7).
As per claim 11, Gruentzig in view of Haensgen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the personnel display unit is adapted to be worn on a wrist of the operator (Ostrow, paragraph [0029], lines 3-4).
As per claim 12, Gruentzig in view of Haensgen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 8, wherein the computing unit comprises a first power port and the personnel display unit comprises a second power port interconnected by a power cable such that the personnel display unit is powered by the computing unit (Ostrow, paragraph [0030], lines 6-9: providing power to other components, i.e. display, through computing module; paragraph [0037], lines 11-14: wired connection).
As per claim 13, Gruentzig in view of Haensgen, and further in view of Ostrow further teaches the personnel monitoring and reporting system of claim 12, wherein the computing unit comprises a first signal port and the personnel display unit comprises a second signal port interconnected by a power cable such that the computing unit controls a display screen of the personnel display unit (Ostrow, paragraph [0030], lines 6-9: providing power to other components, i.e. display, through computing module; paragraph [0037], lines 11-14: wired connection).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Haensgen as applied above, and further in view of Huang et al. (Huang; US Pub No. 2014/0320311 A1).
As per claim 4, Gruentzig in view of Haensgen teaches the personnel monitoring and reporting system of claim 1.
Gruentzig in view of Haensgen does not expressly teach wherein the computing unit comprises a memory slot for receiving a memory card, the memory card being adapted to update software of the computing unit.
Huang teaches wherein the computing unit comprises a memory slot for receiving a memory card, the memory card being adapted to update software of the computing unit (paragraph [0104], lines 1-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the information storage mechanism as taught by Huang, since Huang states in paragraph [0104] that such a modification would result in allowing software and data to be transferred to a computing module.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Maryfield et al. (Maryfield; US Pub No. 2014/0109458 A1) and Benattar (US Pub No. 2016/0161594 A1).
As per claim 14, Gruentzig teaches a personnel monitoring and reporting system, comprising:
a computing unit adapted to be secured to an operator (paragraph [0058], lines 3-4), the computing unit comprising a processor (Fig. 3B, Controller) and a transceiver (paragraph [0310], lines 1-2);
a physiological sensor in communication with the computing unit (paragraph [0280]: body sensors), and wherein the physiological sensor is configured to be in physical contact with the operator (paragraph [0433], lines 7-8; paragraph [0434], lines 12-15), wherein the physiological sensor is adapted to transmit one or more health conditions of the operator to the computing unit (paragraph [0280], lines 1-6);
a personnel display unit in communication with the computing unit, the personnel display unit comprising a display screen for displaying a location and status of the operator (paragraph [0057], lines 14-17; paragraph [0310], lines 1-7)…
a weapon adapted to be carried by the operator (Fig. 2).
	Gruentzig does not expressly teach and
a laser targeting system connected to the weapon, the laser targeting system comprising a laser emitter such that the operator may identify one or more targets with the laser targeting system… and one or more team members, and wherein the personnel display unit is adapted to worn on a wrist of an operator.
	Maryfield teaches and
a laser targeting system connected to the weapon, the laser targeting system comprising a laser emitter such that the operator may identify one or more targets with the laser targeting system (paragraph [0036]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the signal emitter as taught by Maryfield, since Maryfield states in paragraph [0036] that such a modification would result in determining an operator is properly aimed at a target.
	Benattar teaches and one or more team members, and wherein the personnel display unit is adapted to worn on a wrist of an operator (paragraph [0097]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the display as taught by Benattar, in order to monitor the location of multiple team members on a wrist-mounted display.
As per claim 15, Gruentzig in view of Maryfield and Benattar further teaches the personnel monitoring and reporting system of claim 14, wherein the laser targeting system comprises a laser range finder for detecting a range to any of the one or more targets identified with the laser targeting system (Maryfield, paragraphs [0035] & [0037]).
As per claim 16, Gruentzig in view of Maryfield and Benattar further teaches the personnel monitoring and reporting system of claim 15, wherein the laser targeting system comprises an electronic compass (Maryfield, paragraph [0034], lines 5-8).
As per claim 17, Gruentzig in view of Maryfield and Benattar further teaches the personnel monitoring and reporting system of claim 14, wherein the laser targeting system is wirelessly connected to the computing unit (Maryfield, paragraph [0024]; paragraph [0032], lines 1-8).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Maryfield and Koontz et al. (Koontz; US Pub No. 2019/0049592 A1).
As per claim 18, Gruentzig teaches a method of monitoring personnel during an operation, comprising the steps of:
equipping a plurality of operators with a plurality of computing units (paragraph [0310], lines 1-4), wherein each of the plurality of operators wears one of the plurality of computing units (paragraph [0420]), wherein each of the plurality of computing units comprises a transceiver having an effective range (paragraph [0310], lines 1-4: it is well known in the art that radio frequency has a specific communication range);
identifying any of the plurality of computing units in the effective range by a first computing unit of the plurality of computing units (paragraph [0310], lines 1-4: identify friendly units);
transmitting a location information of any of the plurality of computing units identified in the effective range by the transceiver of the first computing unit (paragraph [0310])… 
transmitting the location information of any of the plurality of computing units identified in the effective range (paragraph [0310]).
	Gruentzig does not expressly teach transmitting… to a squad reporting radio; and
transmitting… by the squad reporting radio to a central control unit; 
transmitting the location information of any of the plurality of computing units not in the effective range of the first computing unit to the squad reporting radio by the central control unit; and
transmitting the location information of any of the plurality of computing units not in the effective range of the first computing unit to the first computing unit by the squad reporting radio.
	Maryfield teaches transmitting… to a squad reporting radio (paragraph [0027], line 11); and
transmitting… by the squad reporting radio to a central control unit (paragraph [0027], lines 11-12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the squad radio as taught by Maryfield, since Maryfield states in paragraph [0027] that such a modification would result in relaying data during combat.
Koontz teaches transmitting the location information of any of the plurality of computing units not in the effective range of the first computing unit to the squad reporting radio by the central control unit (paragraphs [0028] & [0029]); and
transmitting the location information of any of the plurality of computing units not in the effective range of the first computing unit to the first computing unit by the squad reporting radio (paragraphs [0028] & [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the communication relay as taught by Koontz, since Koontz states in paragraph [0028] that such a modification would result in ensuring messages are able to be received/sent from out of range devices.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruentzig in view of Maryfield and Benattar as applied to claim 14 above, and further in view of Haensgen.
As per claim 21, Gruentzig in view of Maryfield and Benattar teaches the personnel monitoring and reporting system of claim 14.
 Gruentzig in view of Maryfield and Benattar does not expressly teach wherein the computing unit comprises a pair of electrical contacts, and further comprising a rip cord removably connected to the computing unit, wherein the rip cord includes a conductive strip, wherein the conductive strip is removably connected across the pair of electrical contacts of the computing unit, wherein the rip cord is adapted to be removed from the computing unit such that the conductive strip no longer electrically connects the pair of electrical contacts of the computing unit, and wherein the computing unit is adapted to transmit a distress signal through the transceiver when the pair of electrical contacts are not electrically connected by the conductive strip of the rip cord.
Haensgen teaches wherein the computing unit comprises a pair of electrical contacts, and further comprising a rip cord removably connected to the computing unit, wherein the rip cord includes a conductive strip, wherein the conductive strip is removably connected across the pair of electrical contacts of the computing unit, wherein the rip cord is adapted to be removed from the computing unit such that the conductive strip no longer electrically connects the pair of electrical contacts of the computing unit, and wherein the computing unit is adapted to transmit a distress signal through the transceiver when the pair of electrical contacts are not electrically connected by the conductive strip of the rip cord (paragraph [0250]; reed switch, breaking a line: when the switch is opened by pulling a line the conductive connection between two contacts a distress signal is transmitted).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the switch as taught by Haensgen, in order to implement manual actuation of a distress signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed January 31, 2022 directed toward amended claim 18 and cancelled claims 19 and 20 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Koontz does not expressly teach an ad-hoc, multi-nodal network having overlapping nodes capable of consistently and reliably reporting the locations of all computing units (Remarks, pg. 13), Examiner respectfully disagrees. Applicant is arguing limitations that are not in the claim language of independent claim 18 (or cancelled claims 19 and 20). Therefore, due to the broadness of the claim limitations, the limitations of independent claim 18 are taught by Gruentzig in view of Maryfield and Koontz as outlined in the rejection above. Koontz teaches the use of a communication relay when a communication range between a first and second communication device is beyond a threshold.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684